Jenkins, P. J.
“All actions for trespass upon or damages to realty shall be brought within four years after the right of action accrues.” Civil Code (1910), § 4495. In an action for false, slanderous, and malicious words impugning the title to the plaintiff’s lands (Civil Code, § 4479), the right of action accrues to the plaintiff upon the doing of the act complained of, just as in injuries to personal reputation. Irvin v. Bentley, 18 Ga. App. 662 (3) (90 S. E. 359) ; consequently, there was no error in sustaining the general demurrer to the petition, as it affirmatively appeared from the petition that the attack made by the defendant on the title to lands of the plaintiff was made by the latter more than four years prior to the filing of the action. The authorities cited by the plaintiff in error (Athens Manufacturing Co. v. Rucker, 80 Ga. 291 (3), 4 S. E. 885; Danielly v. Cheeves, 94 Ga. 263 (3), 264, 21 S. E. 524), relative to the limitation of actions in eases of continuing trespass and continuing nuisance, where the defendant has erected a dam or other instrumentality and continues to maintain the same with continued injury from such maintenance to the plaintiff’s property, have no application in a case such as the present one, where the right of action to the plaintiff accrued upon the doing of the act complained of, and where, contrary to the rule in continuing trespass, the original act itself caused whatever injury might have been occasioned, and did not bring into existence a continuing nuisance, the continued maintenance of which results in continuing injury.

Judgment affirmed.


Stephens and Bell, JJ., concur.